        Case 3:19-cv-02158-CRB Document 100 Filed 03/16/21 Page 1 of 4



 1    GORDON REES SCULLY                                  TONIA OUELLETTE KLAUSNER, admitted
      MANSUKHANI LLP                                      pro hac vice
 2    CRAIG J. MARIAM (SBN: 225280)                       WILSON SONSINI GOODRICH & ROSATI
      cmariam@grsm.com
 3    HAZEL MAE B. PANGAN (SBN: 272657)                   Professional Corporation
      hpangan@grsm.com                                    1301 Avenue of the Americas, 40th Floor
 4    SAMUEL B. LAUGHLIN (SBN: 299720)                    New York, NY 10019-6022
      slaughlin@grsm.com                                  Telephone: (212) 999-5800
 5    633 West Fifth Street, 52nd Floor                   Facsimile: (212) 999-5800
      Los Angeles, CA 90071                               Email:       tklausner@wsgr.com
 6    Telephone: (213) 576-5000
      Facsimile: (213) 680-4470                           SHELBY PASARELL TSAI, SBN: 220408
 7
      Attorneys for Defendant and                         WILSON SONSINI GOODRICH & ROSATI
 8    Counterclaimant                                     Professional Corporation
      KOCHAVA, INC.                                       One Market Plaza, Spear Tower, Suite 3300
 9                                                        San Francisco, CA 94105-1126
                                                          Telephone: (415) 947-2159
10                                                        Facsimile: (415) 947-2099
                                                          Email:        stsai@wsgr.com
11
                                                          Counsel for Plaintiff and Counter-Defendant
12                                                        LiveRamp, Inc.
13

14                                 UNITED STATES DISTRICT COURT

15                               NORTHERN DISTRICT OF CALIFORNIA

16

17   LIVERAMP, INC., a Delaware Corporation,          )     CASE NO.: 3:19-cv-02158-CRB
                                                      )
18                          Plaintiff,                )     Judge: Honorable Charles R. Breyer
19                                                    )
            vs.
                                                      )     STIPULATED REQUEST FOR
20   KOCHAVA, INC., a Delaware Corporation,           )     DISMISSAL WITH PREJUDICE AND
                                                      )     [PROPOSED] ORDER
21                          Defendant.                )
                                                      )
22                                                    )
     KOCHAVA, INC., a Delaware Corporation,           )
23
                                                      )
                            Counterclaimant,          )
24
            vs.                                       )
25                                                    )
     LIVERAMP, INC., a Delaware Corporation,          )
26
                                                      )
                            Counter-Defendant.        )
27
                                                      )
28


                                                      -1-
     STIPULATION FOR DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER             CASE NO. 3:19-CV-02158-CRB
        Case 3:19-cv-02158-CRB Document 100 Filed 03/16/21 Page 2 of 4



 1   TO THIS HONORABLE COURT:

 2             Pursuant to Fed. R. Civ. P. 41(a)(2), Plaintiff and Counter-Defendant LiveRamp, Inc.

 3   (“LiveRamp”) and Defendant and Counterclaimant Kochava, Inc. (“Kochava”) (collectively, the

 4   “Parties”) respectfully submit this stipulated request for dismissal with prejudice.

 5             WHEREAS, Plaintiff LiveRamp, commenced the above-captioned action against Kochava

 6   on April 22, 2019.

 7             WHEREAS, through its April 22, 2019 Complaint, LiveRamp sought a declaration that:

 8   (1) LiveRamp’s use and registration of the IDENTITYLINK and LIVERAMP IDENTITYLINK

 9   marks do not infringe upon, dilute, or otherwise violate any valid right of Kochava under

10   applicable federal or state law; (2) that LiveRamp’s rights in the IDENTITYLINK and

11   LIVERAMP IDENTITYLINK marks are superior to any rights of Kochava to such marks; (3) and

12   enjoining Kochava from (a) directly or indirectly charging infringement, dilution, or other legal

13   violation, or instituting any action for infringement, dilution, or other violation of alleged rights of

14   Kochava in the term “identity link” or “IdentityLink” against LiveRamp or any of LiveRamp’s

15   agents, direct or indirect customers, or any person, by reason of the use or registration of

16   LiveRamp’s IDENTITYLINK and LIVERAMP IDENTITYLINK marks, and (b) using or

17   displaying the IDENTITYLINK and LIVERAMP IDENTITYLINK marks or any substantially

18   similar marks in a bad faith effort to confuse LiveRamp’s IDENTITYLINK customers and

19   prospective customers.

20             WHEREAS, Kochava filed Counterclaims against LiveRamp, with the operative Amended

21   Counterclaims filed on May 18, 2020.

22             WHEREAS, in the May 18, 2020 Amended Counterclaims, Kochava asserted claims

23   against LiveRamp for (1) Trademark Cancellation, (2) Declaratory Relief, (3) Federal Trademark

24   Infringement, (4) Federal Unfair Competition, (5) Common Law Trademark Infringement, and (6)

25   Violation of California Business & Professions Code Section 17200, et seq.

26             WHEREAS, each Party has fully, finally, and completely resolved their disputes

27   concerning the issues involved in the above-captioned matter and now desires to dismiss their

28   claims.


                                                        -2-
     STIPULATION FOR DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER               CASE NO. 3:19-CV-02158-CRB
        Case 3:19-cv-02158-CRB Document 100 Filed 03/16/21 Page 3 of 4



 1          NOW THEREFORE, the Parties hereby STIPULATE and AGREE to a dismissal with

 2   prejudice as follows: (a) LiveRamp’s dismissal of all claims against Kochava with prejudice; (b)

 3   Kochava’s dismissal of all counterclaims against LiveRamp with prejudice; and (c) the Parties

 4   shall bear their own attorneys’ fees, expenses, experts fees, and costs incurred in connection with

 5   this Action.

 6

 7                                                 Respectfully submitted,

 8    Dated: March 16, 2021                        GORDON REES SCULLY MANSUKHANI, LLP
 9

10                                                  By:      /s/ Craig J. Mariam
                                                             Craig J. Mariam
11                                                           Hazel Mae B. Pangan
                                                             Samuel B. Laughlin
12
                                                             Attorneys for Defendant and Counterclaimant
13
                                                             KOCHAVA, INC.
14
      Dated: March 16, 2021                         WILSON SONSINI GOODRICH & ROSATI, PC
15

16
                                                    By:      /s/ Shelby Pasarell Tsai
17                                                           Tonia Ouellette Klausner
                                                             Shelby Pasarell Tsai
18
                                                             Attorneys for Plaintiff and Counter-
19                                                           Defendant LIVERAMP, INC.
20

21
                                               ATTESTATION
22
            I hereby attest that the other signatories listed, on whose behalf the filing of this stipulation
23
     is submitted, concur in the filing’s content and have authorized the filing.
24

25

26                                                 /s/ Shelby Pasarell Tsai
                                                   Shelby Pasarell Tsai
27

28


                                                       -3-
     STIPULATION FOR DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER              CASE NO. 3:19-CV-02158-CRB
        Case 3:19-cv-02158-CRB Document 100 Filed 03/16/21 Page 4 of 4



 1                                         [PROPOSED] ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED that this action be dismissed

 3   with prejudice. Parties to bear their own costs.

 4

 5            March 16, 2021
      Dated: ___________________
                                                         The Honorable Charles R. Breyer
 6
                                                         UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        -4-
     STIPULATION FOR DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER       CASE NO. 3:19-CV-02158-CRB
